United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2084
                                     ___________

Bola Ajiwoju,                       *
                                    *
             Appellant,             *
                                    * Appeal from the United States
       v.                           * District Court for the Western
                                    * District of Missouri.
Carolyn Cottrell, Regional          *
Director Webster University;        * [UNPUBLISHED]
James Staley, Associate Vice        *
President; James McGraw; Gregory    *
Perlstein; Richard Sherman;         *
Webster University,                 *
                                    *
             Appellees.             *
                               ___________

                              Submitted: August 3, 2007
                                 Filed: August 16, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Bola Ajiwoju appeals from the district court’s1 denial of his motions to set aside
the stipulated dismissal of his action against Webster University (Webster). We
affirm.

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
       More than a year after commencing the lawsuit, and after dismissing the
individual defendants, Ajiwoju filed with the district court a Settlement and Release
Agreement governed by Missouri law, and a Stipulation of Dismissal with prejudice
pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii). In a series of motions he
acknowledged that he had agreed with Webster to settle the case, but he asserted that
the settlement was unfavorable and fraudulent and he was “refusing” it, he asked the
court to set aside the stipulation pursuant to Federal Rule of Civil Procedure 60(b),
and he requested more money. Webster opposed the motions on jurisdictional and
other grounds.

      The district court found that Ajiwoju participated in settlement discussions with
Webster, had an opportunity to read and ask questions about the settlement
documents, and signed the agreement and stipulation. It further found that the
agreement clearly released Webster from all claims and did not require court approval.
The court thus denied Ajiwoju’s motions, determining that there was no basis for Rule
60(b) relief and that it lacked jurisdiction to set aside the stipulated dismissal. On
appeal, Ajiwoju argues that the stipulation should be vacated and his lawsuit reinstated
because he did not sign the stipulation or agree to the terms of settlement, and because
he was incompetent to enter into a settlement agreement. He argues alternatively that
the court should have entered a dismissal without prejudice.

       The decision to grant or deny a motion under Rule 60(b) lies with the district
court and is reviewed for abuse of discretion. See United States v. Young, 806 F.2d
805, 806 (8th Cir. 1986) (per curiam). Rule 60(b) provides for “extraordinary relief
which may be granted only upon an adequate showing of exceptional circumstances.”
Id. A voluntary dismissal pursuant to Rule 41(a)(1) is effective upon entry and does
not require judicial approval. See Gardiner v. A.H. Robins Co., Inc., 747 F.2d 1180,
1189 (8th Cir. 1984). Because such a dismissal is effected without a court order,
“there is no final order or judgment from which a party may seek relief under Rule



                                          -2-
60(b),” and the district court thus lacks jurisdiction to grant a Rule 60(b) motion. See
Scher v. Ashcroft, 960 F.2d 1053, 1053 (8th Cir. 1992) (unpublished per curiam).

      The record belies Ajiwoju’s claims on appeal that he did not sign the stipulation
or agree to the terms of settlement. Nor does the record support the claim that he
lacked the mental capacity to enter into the agreement. See Brown v. United Missouri
Bank, N.A., 78 F.3d 382, 386 (8th Cir. 1996) (test for competency to contract under
Missouri law). The stipulation of dismissal was self-effectuating, and it expressly
provided for dismissal with prejudice. See Fed. R. Civ. P. 41(a)(1)(ii) (“an action may
be dismissed by the plaintiff without order of court . . . by filing a stipulation of
dismissal signed by all parties”; unless otherwise stated in stipulation, dismissal is
without prejudice). Thus, we conclude the district court did not abuse its discretion
in denying Ajiwoju’s Rule 60(b) motions.

     Accordingly, we affirm. We also deny Ajiwoju’s motion in opposition to
Webster’s corporate disclosure statement.
                      ______________________________




                                          -3-